02/28/2022



                                                                                Case Number: DA 22-0018




           IN THE SUPREME COURT OF THE STATE OF MONTANA

SERAPHINA WILSON, a minor, by               Supreme Court Cause No. DA 22-0018
and through her guardian, JEFFREY
FERGUSON,

                Plaintiff & Appellee,
                                             ORDER GRANTING APPELLANT’S
          vs.                                  MOTION FOR EXTENSION OF
                                              TIME TO FILE OPENING BRIEF
STATE OF MONTANA, by and
through the Montana Department of
Public Health and Human Services,

                Defendant & Appellant,


        Pursuant to the authority granted under Rule 26(1), M.R.App.P., Appellant

State of Montana (herein “State” or “Appellant”) is granted its first thirty-day

extension of time through and including April 18, 2022, within which to file

Appellant’s Opening Brief.

        ELECTRONICALLY SIGNED and DATED as indicated below.




                                                                    Electronically signed by:
ORDER                                    Page 1 of 1                   Bowen Greenwood
                                                                   Clerk of the Supreme Court
                                                                        February 28 2022